     Case 3:20-cv-00739 Document 21 Filed 08/13/21 Page 1 of 2 PageID #: 3782




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        HUNTINGTON DIVISION


JAMES HARVEY YORK,

                                    Plaintiff,

v.                                                            CIVIL ACTION NO. 3:20-0739

KILOLO KIJAKAZI, ACTING
COMMISSIONER OF SOCIAL SECURITY,1

                                    Defendant.


                              MEMORANDUM OPINION AND ORDER

        This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings

of Fact and recommended that the Court grant the Plaintiff’s request for remand (ECF No. 17);

deny the Defendant’s request to affirm the decision of the Commissioner (ECF No. 18); reverse

the final decision of the Commissioner, and remand this matter back to the Commissioner pursuant

to the fourth sentence of 42 U.SC. § 405(g) for further administrative proceedings in order to

determine the impact of Claimant’s cane use on his residual functional capacity prior to his date

last injured. No objections to the Magistrate Judge’s findings and recommendation have been filed.

        Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and, consistent with the findings and recommendation, GRANTS the



1
 Kilolo Kijakazi is now the Acting Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (stating that action survives regardless of any change
in the person occupying the office of the Commissioner of Social Security).
   Case 3:20-cv-00739 Document 21 Filed 08/13/21 Page 2 of 2 PageID #: 3783




Plaintiff’s request for remand (ECF No. 17); DENIES the Defendant’s request to affirm the

decision of the Commissioner (ECF No. 18); REVERSES the final decision of the Commissioner,

and REMANDS this matter back to the Commissioner pursuant to the fourth sentence of 42 U.SC.

§ 405(g) for further administrative proceedings in order to determine the impact of Claimant’s

cane use on his residual functional capacity prior to his date last injured.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                               ENTER:          August 13, 2021




                                                ROBERT C. CHAMBERS
                                                UNITED STATES DISTRICT JUDGE




                                                 -2-
